Citation Nr: 0831412	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for eczematous 
dermatitis, claimed as a skin condition.  

2.  Entitlement to service connection for idiopathic 
thrombocytopenic purpura, claimed as a blood condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The veteran had active duty for training from July 2001 to 
December 2001, and active duty from February 2003 to November 
2003; and active duty for special work from September 5, 2005 
to September 15, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA), San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims for service connection for a skin 
condition and a blood condition must be remanded because 
additional development is required.  The veteran contends 
that both conditions manifested as a result of his active 
duty for special work (ADSW) for the period of September 5, 
2005 to September 15, 2005.  VA examinations conducted for a 
blood condition and skin condition found that both disorders 
likely existed prior to his deployment for ADSW.  As 
discussed below, however, the examination opinions are 
inadequate as to the issue of in-service aggravation.  

In October 2006, the veteran was afforded a VA examination 
for hemic disorders.  As noted above, the examiner concluded 
that the veteran's idiopathic thrombocytopenia purpura was 
more likely than not present prior to his deployment for ADSW 
in September 2005.  This raises a question as to whether the 
blood condition was aggravated during the veteran's active 
duty service.  The file should be returned to the examiner 
for a supplementary opinion on the question of aggravation, 
as outlined below.  

Similarly, the October 2006 VA skin examination noted that 
the veteran had a similar condition in November 2004, before 
being called to active service and concluded it was at least 
as likely as not that the condition reappeared or aggravated 
due to activity during active duty (ADSW).  This opinion also 
needs to be clarified because the examiner does not seem to 
understand the term "aggravation" as used in veterans' 
benefits law.  Specifically, an aggravation is a chronic 
increase in the base level of severity.  See 38 C.F.R. 
§ 3.306.  Temporary flare-ups are not an aggravation.  Also, 
increases in severity in accordance with natural progress of 
the disease are not an aggravation supporting benefits.  The 
October 2006 opinion seems to look to characterize both 
flare-ups and natural progress as aggravation.  Under these 
circumstances, the examiner should clarify his opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be returned 
to the doctor who performed the VA hemic 
examination in October 2006.  He should 
provide a supplementary opinion as to 
whether it is at least as likely as not 
that the veteran's idiopathic 
thrombocytopenia purpura increased in 
severity beyond its natural progress 
during his active duty from September 5, 
2005 to September 15, 2005.  A complete 
explanation should be provided.  If the 
doctor who performed the October 2006 
examination is not available, another 
doctor may provide such an opinion.  If an 
addendum cannot be completed without 
further examination or testing of the 
veteran, such examination or testing 
should be scheduled.  

2.  The claims folder should also be made 
available to the doctor who performed the 
VA skin examination in October 2006.  He 
should provide a supplementary opinion as 
to whether it is at least as likely as not 
that the base level of the veteran's 
chronic eczematous dermatitis increased in 
severity beyond its natural progress 
during his active duty from September 5, 
2005 to September 15, 2005.  A complete 
explanation should be provided.  The 
doctor should distinguish any 
manifestations of aggravation from flare-
ups or symptoms of natural progress.  If 
the doctor who performed the October 2006 
examination is not available, another 
doctor may provide the opinion.  If an 
addendum can not be completed without 
further examination or testing of the 
veteran, such examination or testing 
should be scheduled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




